NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted May 21, 2014
                                  Decided May 21, 2014

                                          Before

                           RICHARD A. POSNER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

No. 13-3103

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff–Appellee,                       Court for the Eastern District of Wisconsin.

       v.                                      No. 08-Cr-188

ALLEN C. HELTON,                               Rudolph T. Randa,
    Defendant–Appellant.                       Judge.

                                        ORDER

       After serving a 60-month sentence for conspiring to transport stolen all-terrain
vehicles across state lines, see 18 U.S.C. §§ 371, 2312, Allen Helton violated the terms of
his supervised release by using cocaine, traveling to Illinois without notifying or
receiving approval from his probation officer, and associating with a felon. Helton
admitted to each of those violations. The district court revoked his supervision and
imposed a 24-month term of reimprisonment. Helton has filed a notice of appeal, but
his appointed lawyer asserts that the appeal is frivolous and seeks to withdraw.
See Anders v. California, 386 U.S. 738 (1967). Counsel has submitted a brief that explains
the nature of the case and addresses the issues that an appeal of this kind might be
expected to involve. Because the analysis in the brief appears to be thorough, we limit
our review to the subjects that counsel has discussed. See United States v. Bey, No.
No. 13-3103                                                                            Page 2

13-1163, 2014 WL 1389090, at *2 (7th Cir. Apr. 10, 2014); United States v. Wagner, 103 F.3d
551, 553 (7th Cir. 1996).

       Counsel first tells us that Helton does not contest his admissions underlying the
revocation, so a challenge to the revocation cannot be a potential issue for appeal.
See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010). And at all events, any of
his confessed violations would have supported revocation. See U.S.S.G. § 7B1.3(a)(2);
United States v. Salinas, 365 F.3d 582, 585 n.1 (7th Cir. 2004).

        Counsel discusses only one other proposed challenge, to the reasonableness of
Helton’s prison term, but that also would be frivolous. Twenty-four months was the
longest term that Helton could receive because the offense for which he was on
supervised release is a Class D felony. See 18 U.S.C. §§ 371, 3559(a)(4), 3583(e)(3). And
although the recommended reimprisonment range was only 8 to 14 months, see U.S.S.G.
§ 7B1.4, the district court concluded that a higher penalty was warranted based on
Helton’s criminal record, which on direct appeal we described as “atrocious.” United
States v. Helton, 370 F. App’x 709, 710 (7th Cir. 2010); see 18 U.S.C. §§ 3553(a)(1), 3583(c).
The court also meaningfully discussed other relevant factors, including Helton’s lack of
control over his criminal behavior, and the need to deter him from crime and protect the
public from his potential further lawlessness. See 18 U.S.C. §§ 3583(c), 3553(a)(1),
(a)(2)(B), (a)(2)(C). We would not find the term imposed to be plainly unreasonable.
See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United States v. Jackson, 549
F.3d 1115, 1118 (7th Cir. 2008).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.